Citation Nr: 1134006	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as due to service-connected lumbar strain, degenerative disc disease and facet syndrome.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1976 to September 1979, January 1980 to January 1984, June 1984 to September 1984 and November 1985 to June 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2008 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2009, the Board remanded this claim for additional development.  The Board notes the appeal originally included entitlement to service connection for degenerative joint disease of the lumbar spine.  However, a February 2011 rating decision granted service connection for lumbar strain, degenerative joint disease, and facet syndrome.  As such, this issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for degenerative disc disease of the cervical spine.  The Board notes the Veteran was granted service connection for a lumbar strain, degenerative disc disease and facet syndrome.  See February 2011 rating decision.  

The Veteran was afforded a VA examination in November 2009.  The opinion obtained was based on lack of a cervical spine condition or complaint during service.  This is an inadequate opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  An addendum opinion is necessary that includes consideration of the Veteran's lay statements regarding the occurrence and continuity of symptomatology of his cervical spine disorder.  

Furthermore, the examiner did not offer comments and an opinion on whether the Veteran's cervical spine disorder is proximately due to or aggravated by his service-connected lumbar strain, degenerative disc disease and facet syndrome.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should be obtained regarding whether the Veteran's service-connected lumbar disability has caused or aggravated his degenerative disc disease of the cervical spine.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Return the claims file to the VA examiner who conducted the November 2009 examination.  If the November 2009 examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiries.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's degenerative disc disease of the cervical spine had its onset during service, is in any other way causally related to his active service, to include the fall during service;

b) the Veteran's cervical spine disorder is proximately due to or aggravated by his service-connected lumbar spine disability.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


